Affirmed; Opinion Filed December 5, 2019




                                                                   In The
                                           Court of Appeals
                                    Fifth District of Texas at Dallas
                                                        No. 05-19-00679-CV

                 IN THE INTEREST OF D.S.A., J.N.A., B.S.A., M.N.A., CHILDREN

                                 On Appeal from the 330th Judicial District Court
                                              Dallas County, Texas
                                      Trial Court Cause No. DF-16-03637

                                          MEMORANDUM OPINION
                                       Before Justices Bridges, Nowell, and Evans
                                               Opinion by Justice Nowell
          C.W.1 appeals from the trial court’s final decree appointing the Director of the Dallas

County Child Protective Services Unit of the Department of Family and Protective Services as

Managing Conservator of her children, B.S.A., J.N.A., and M.N.A.,2 and granting Darlene Butcher

actual possession of the children.

          On appeal, C.W.’s court-appointed attorney filed a motion to withdraw and a brief

concluding the appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738, 744

(1967); In re D.D., 279 S.W.3d 849, 849–50 (Tex. App.—Dallas 2009, pet. denied) (applying

Anders procedure in appeal from termination of parental rights). Counsel’s brief states she served

a copy of her motion to withdraw and her brief on C.W., and, in an accompanying letter, informed




   1
       We refer to appellant, who is the mother of the children, by her initials only. See TEX. FAM. CODE § 109.002(d).
   2
       Another child, D.S.A., was returned to C.W.
C.W. that C.W. has a right to review the record and file a pro se brief if she desires to do so. In

addition, this Court provided C.W. with a copy of the Anders brief filed by her counsel and notified

her of her right to file a pro se response. C.W. did not file a pro se response.

          Upon receiving an Anders brief, we must conduct a full examination of the proceedings to

determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75, 80 (1988). We

determine whether there are any arguable grounds for reversal and, if so, remand the case to the

trial court so that new counsel may be appointed to address the issues. See In re D.D., 279 S.W.3d

at 850.

          The brief filed by C.W.’s counsel meets the requirements of Anders by presenting a

professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced on appeal. See Anders, 386 U.S. at 744; In re D.D., 279 S.W.3d at 849–50. We

independently reviewed the entire record and counsel’s Anders brief, and we agree that the appeal

is frivolous and without merit. We find nothing in the record that could arguably support the

appeal.

          Accordingly, we affirm the trial court’s final decree appointing the Director of the Dallas

County Child Protective Services Unit of the Department of Family and Protective Services as

Managing Conservator of B.S.A., J.N.A., and M.N.A. and granting Darlene Butcher actual

possession of the children.

          C.W.’s counsel filed a motion to withdraw as appellate counsel. In In re P.M., the Texas

Supreme Court held that a court-appointed attorney’s duties to a client in a parental rights

termination case continue through the filing of a petition for review, and a motion to withdraw

filed in the court of appeals may be premature unless good cause is shown. 520 S.W.3d 24, 27

(Tex. 2016) (per curiam). Counsel has not shown good cause for withdrawing from her

representation of C.W., and as a result, her obligations have not been discharged. See id.

                                                 –2–
Accordingly, counsel’s motion to withdraw is denied.




                                                /Erin A. Nowell/
                                                ERIN A. NOWELL
                                                JUSTICE


190679F.P05




                                             –3–
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

 IN THE INTEREST OF D.S.A., J.N.A.,                  On Appeal from the 330th Judicial District
 B.S.A., M.N.A., ET AL, CHILDREN                     Court, Dallas County, Texas
                                                     Trial Court Cause No. DF-16-03637.
 No. 05-19-00679-CV          V.                      Opinion delivered by Justice Nowell.
                                                     Justices Bridges and Evans participating.

     In accordance with this Court’s opinion of this date, the trial court’s final decree is
AFFIRMED.

       The motion to withdraw filed by Sharita Blacknall is DENIED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 5th day of December, 2019.




                                               –4–